Exhibit 10.1

TIME SHARING AGREEMENT

This TIME SHARING AGREEMENT (“Agreement”), dated as of this 1st day of May 2007,
is by and between CONSOL Energy Inc. with its principal address at Consol Plaza,
1800 Washington Road, Pittsburgh, Pennsylvania 15241 (“Owner”) and J. Brett
Harvey (“Lessee”).

RECITALS

WHEREAS, Owner owns a Gulfstream Aerospace GII59 aircraft bearing U.S.
Registration No. N154C and Manufacturer’s Serial No. 253 (the “Aircraft”);

WHEREAS, Lessee desires to lease the Aircraft from Owner and Owner is willing to
lease the Aircraft to Lessee;

WHEREAS, Owner and Lessee have agreed on the lease of the Aircraft under a time
sharing arrangement the terms and conditions of which are set forth herein;

WHEREAS, this Agreement is entered into in recognition of and in compliance with
the applicable provisions of U.S. Code of Federal Regulations 14 C.F.R.
§91.501(c)(1).

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:

ARTICLE 1: LEASE OF AIRCRAFT; TERM

1.1 Lease of Aircraft. Subject to the terms and conditions herein, Owner shall
lease the Aircraft to Lessee from time to time with a flight crew for the
operation thereof, as and when required by Lessee so long as the Aircraft is not
otherwise employed on behalf of Owner. Lessee’s use of the Aircraft shall
constitute a non-exclusive lease. This Agreement shall be applicable only in
instances in which Owner seeks partial reimbursement of Aircraft-related costs.

1.2 Term. The lease of the Aircraft under the terms and provisions of this
Agreement shall become effective upon the date and time the Aircraft is
delivered to Lessee and the Aircraft shall upon delivery, without further deed
of lease or transfer, pass under and become subject to the terms and conditions
of this Agreement. Such lease shall terminate in accordance with Section 8 of
this Agreement.

ARTICLE 2: PERMISSIBLE CHARGES; TAXES

2.1 Fees and Charges. As consideration for the lease of the Aircraft, Lessee
shall pay one or more of the following charges to Owner on a flight-by-flight
basis following the completion of each flight with the Aircraft:

 

  (a) Fuel, oil, lubricants and other additives;

 

  (b) Travel expenses of the crew, including fuel, lodging, and ground
transportation;

 

  (c) Hangar and tie-down costs away from the aircraft’s base of operation;

 

  (d) Insurance obtained for the specific flight;

 

  (e) Landing fees, airport taxes, and similar assessments;

 

  (f) Customs, foreign permit, and similar fees directly related to the flight,
if applicable;

 

1



--------------------------------------------------------------------------------

  (g) In-flight food and beverages;

 

  (h) Passenger ground transportation;

 

  (i) Flight planning and weather contract services; and

 

  (j) An additional charge equal to 100 percent of the expenses listed in
Section 2.1(a).

Owner has determined and Lessee acknowledges that the rates to be charged for
any particular flight (round-trip) shall be those set forth on Appendix A
attached hereto; provided, however, that the Chair of the Compensation Committee
of the Owner’s Board of Directors may, from time to time, modify Appendix A
(including but not limited to the rates set forth therein) upon reasonable
advance notice to Lessee regarding the same. Under no circumstances shall the
compensation paid by the Lessee to the Owner under this agreement exceed the
amounts permissible under 14 C.F.R. §91.501(d).

2.2 Invoice and Payment. Within thirty (30) business days following the
completion of each flight of the Aircraft on behalf of Lessee, Owner shall
invoice Lessee for the charges specified in Section 2.1. Lessee shall pay the
amount stated in the invoice within ten (10) business days following its
receipt.

2.3 Taxes. The payment of any compensation in connection with the flights
conducted on behalf of Lessee under this agreement is subject to federal
transportation excise tax as provided under 29 U.S.C. §4261. Owner shall be
responsible for the payment of any and all federal transportation excise taxes
in connection with this Agreement. All other federal, state, or local taxes,
duties or assessments imposed on the charges specified in Section 2.1 shall be
the responsibility of Lessee.

ARTICLE 3: DELIVERY AND REDELIVERY OF AIRCRAFT

3.1 Scheduling of Aircraft. Lessee shall request use of the Aircraft by giving
reasonable notice to Owner prior to the requested departure time. Owner shall
have final and exclusive authority over the scheduling of the Aircraft.

3.2 Delivery and Redelivery of Aircraft. Delivery and redelivery of the Aircraft
by one party to the other party shall ordinarily be made at Allegheny County
Airport, in West Mifflin, Pennsylvania; provided, however, that delivery and/or
redelivery of the Aircraft may be made at such other airport as shall be agreed
upon by the parties.

ARTICLE 4: FLIGHT CREWS AND FLIGHT OPERATIONS

4.1 Flight Crews. Owner shall provide a complete flight crew for the operation
of the Aircraft during the lease of the Aircraft to Lessee under this Agreement.
Each member of such flight crew shall be duly licensed and qualified to operate
the Aircraft in accordance with the regulations and requirements of the Federal
Aviation Administration (“FAA”).

4.2 Operational Control. Owner shall at all times have operational control over
all flights performed under this Agreement and shall be solely responsible for
compliance with all applicable FAA regulations. The Lessee shall have the right
to determine the schedules and destination of a flight while the Aircraft is
being operated on behalf of Lessee, provided however that the pilot-in-command
shall have sole authority to determine whether a flight may be safely operated
and to initiate and terminate flights. Lessee undertakes to accept all decisions
of the pilot-in-command regarding the operation of the Aircraft.

4.3 Operation of Aircraft. Owner shall operate the Aircraft in a safe and
reasonable manner and at all times in compliance with all applicable laws and
regulations, including, without limitation, the rules and regulations of the
FAA.

 

2



--------------------------------------------------------------------------------

ARTICLE 5: MAINTENANCE

5.1 Aircraft Maintenance. During the term of this Agreement, Owner shall service
and repair the Aircraft so as to:

 

  (a) maintain the Aircraft in good operating condition;

 

  (b) keep the Aircraft duly certified as airworthy at all times under the
regulations of the FAA;

 

  (c) maintain the Aircraft in accordance with the standards prescribed by
applicable law as the same may be in effect from time to time; and

 

  (d) maintain all records, logs and other documents required to be maintained
with respect to the Aircraft.

5.2 Maintenance Scheduling. All maintenance and inspections of the Aircraft
shall have priority in scheduling the operation of the Aircraft on behalf of
Lessee, unless such maintenance and inspections may be deferred in accordance
with applicable FAA regulations and recommended manufacturer maintenance
procedures.

ARTICLE 6: REPRESENTATIONS AND WARRANTIES

6.1 Owner Representations and Warranties. Owner represents and warrants to
Lessee as follows:

 

  (a) Owner has title to the Aircraft and has all necessary authority to enter
into this Agreement for the lease of the Aircraft to Lessee; and

 

  (b) Owner has not entered into this Agreement for the purpose of engaging in
the sale of air transportation services for compensation or hire in
contravention of the rules and regulations of the FAA.

6.2 Lessee Representations and Warranties. Lessee represents and warrants to
Owner as follows:

 

  (a) Lessee has all necessary authority to enter into this Agreement for the
lease of the Aircraft from Owner; and

 

  (b) Lessee has not entered into this Agreement for the purpose of engaging in
the sale of air transportation services or for compensation or hire in
contravention of the rules and regulations of the FAA.

ARTICLE 7: INSURANCE

7.1 Insurance. Owner shall provide and maintain Aircraft third party aviation
legal liability insurance in an amount not less than $100 million of primary
insurance. Such insurance shall include the following provisions:

 

  (a) Lessee shall be named as an additional insured;

 

  (b) Such insurance shall be primary without any right of contribution from any
insurance carried by the Lessee;

 

  (c) The underwriter of such insurance shall waive any right of subrogation
with respect to potential claims against Lessee.

7.2 Indemnification. Owner hereby indemnifies and agrees to hold Lessee harmless
from and against any and all liabilities, claims, demands, suits, judgments,
damages, losses, costs and expenses (including reasonable legal expenses and
attorneys’ fees) for or on account of or in any way connected with injury to or
death of any persons whomsoever or loss of or damage to property arising out of
(i) the use or operation of the Aircraft under this Agreement or in any way
connected with this Agreement including but not limited to the Aircraft and
related

 

3



--------------------------------------------------------------------------------

equipment or (ii) the performance or nonperformance by Owner of its
responsibilities under this Agreement, unless such loss or damage results from
the gross negligence or willful misconduct of Lessee.

ARTICLE 8: TERMINATION

8.1 Termination. Owner and Lessee shall have the right to terminate this
Agreement with immediate effect upon written notice to the other party. This
Agreement shall automatically terminate upon the cessation of Lessee’s
employment by Owner. Notwithstanding the foregoing, any provisions directly or
indirectly related to Lessee’s payment obligations shall survive the termination
of the Agreement

ARTICLE 9: MISCELLANEOUS

9.1 Governing Law. This Agreement shall be construed and performance hereof
shall be determined in accordance with laws of the State of Pennsylvania
(excluding conflict of laws principles).

9.2 Severability. If any provision of this Agreement becomes invalid, illegal or
unenforceable in any respect under any law, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired.

9.3 Counterparts. This Agreement may be executed in any number of counterparts,
each such counterpart constituting an original hereof.

ARTICLE 10: TRUTH-IN-LEASING

10.1 Truth-in-Leasing. THE AIRCRAFT SUBJECT TO THIS TIME SHARING AGREEMENT HAS
BEEN MAINTAINED AND INSPECTED IN ACCORDANCE WITH PART 91 OF THE FEDERAL AVIATION
REGULATIONS DURING THE TWELVE (12) MONTHS PRECEDING THE EFFECTIVE DATE HEREOF
AND THE PARTIES HERETO CERTIFY THAT FOR THE PURPOSES OF THE OPERATION TO BE
CONDUCTED PURSUANT TO THIS AGREEMENT THE AIRCRAFT IS IN FULL COMPLIANCE WITH THE
APPLICABLE MAINTENANCE AND INSPECTION REQUIREMENTS OF SAID PART 91. THE NAME AND
ADDRESS OF THE PARTY RESPONSIBLE FOR THE OPERATIONAL CONTROL OF THE AIRCRAFT FOR
THE TERM OF THIS AGREEMENT IS CONSOL ENERGY INC., 1800 WASHINGTON ROAD,
PITTSBURGH, PENNSYLVANIA 15241 AND SAID PARTY HEREBY CERTIFIES THAT IT
UNDERSTANDS ITS RESPONSIBILITY TO COMPLY WITH APPLICABLE FEDERAL AVIATION
REGULATIONS. AN EXPLANATION OF THE FACTORS BEARING ON OPERATIONAL CONTROL AND
PERTINENT FEDERAL AVIATION REGULATIONS CAN BE OBTAINED FROM THE NEAREST FEDERAL
AVIATION ADMINISTRATION FLIGHT STANDARDS DISTRICT OFFICE.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
1st day of May 2007.

 

CONSOL ENERGY INC.     J. BRETT HARVEY

/s/ P. Jerome Richey

   

/s/ J. Brett Harvey

Name: P. Jerome Richey     Name: J. Brett Harvey Title: General Counsel        

 

4



--------------------------------------------------------------------------------

Annex A

Charges to be Paid by Lessee to Owner for Certain Flights

 

City Pair

   Rate

Between Pittsburgh and Toronto (round trip)

   $ 1,500

 

5